 28312 NLRB No. 5DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1We adopt the judge's conclusion that the General Counsel's posi-tion in the underlying unfair labor practice proceeding was substan-
tially justified. In so doing, we additionally note that, contrary to theApplicant's contention, certain of the judge's findings in the pro-
ceeding involved credibility resolutions.1Sec. 203(a)(1) of the EAJA provides that only prevailing partiesare entitled to awards and that, even if the applicant prevailed, it
may not be awarded fees and expenses if the Government's position
was substantially justified.C.I. Whitten Transfer Co. 
and James LaFountainand Michael E. Fowler. Cases 3±CA±16034(E)and 3±CA±16052(E)August 31, 1993SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn March 12, 1993, Administrative Law Judge Wil-liam F. Jacobs issued the attached supplemental deci-
sion. The Applicant filed exceptions and a supporting
brief, and the General Counsel filed an answering
brief.The National Labor Relations Board has consideredthe decision and record in light of the exceptions and
briefs and has decided to affirm the judge's rulings,
findings, and conclusions1and to adopt the rec-ommended Order.ORDERThe recommended Order of the administrative lawjudge is adopted and the application is denied.SUPPLEMENTAL DECISIONEqual Access to Justice ActWILLIAMF. JACOBS, Administrative Law Judge. My deci-sion in the above consolidated cases issued on May 29, 1992.
In this decision, I found that Respondent had violated Sec-
tion 8(a)(1) of the Act, as alleged in the complaint, on sev-
eral occasions but not on other occasions, and had not vio-
lated Section 8(a)(1) and (3) of the Act by unlawfully termi-
nating employees James LaFountain and Michael E. Fowler,
reducing Fowler's work hours prior to his termination and re-
fusing to employ Fowler's wife, Debra. I further found that
Respondent had not violated Section 8(a)(1) of the Act byhaving its counsel threaten LaFountain on June 22, 1990, as
alleged.On November 27, 1992, the Board adopted my rec-ommended Order in its entirety, notwithstanding the filing of
exceptions, supporting briefs, and answering briefs by Gen-
eral Counsel and Respondent. Pursuant to the Equal Access
to Justice Act (EAJA), Public Law 96±481, 94 Stat. 2325
and Section 102.143ff of the Board's Rules and Regulations,
Respondent on December 23, 1992, filed with the Board in
Washington, D.C., an Application for Attorney's Fees with
Exhibits attached in support thereof. On January 7, 1993, the
Board referred this matter to me for appropriate action. On
January 20, 1993, General Counsel moved to dismiss the ap-
plication and thereafter Applicant filed its Response to Gen-eral Counsel's motion to dismiss; motion to amend applica-tion and require filing of answer by General Counsel.General Counsel's motion to dismiss is based on severalgrounds including the argument that the position taken by
General Counsel on the record was ``substantially justi-
fied.''1On this point, I agree with General Counsel.At issue is whether General Counsel was substantially jus-tified in alleging in the complaint that Respondent violated
Section 8(a)(1) and (3) by unlawfully terminating James
LaFountain and Michael Fowler, by reducing Fowler's work
hours prior to his termination and by refusing to employ
Fowler's wife, Debra. Also at issue is whether General
Counsel was substantially justified in proceeding to trial on
these issues and then, after the hearing, filing cross-excep-
tions to the judge's finding's and conclusions regarding these
allegations. Finally, at issue is whether General Counsel was
substantially justified in alleging in the complaint that Re-
spondent's counsel had threatened LaFountain on or about
June 22, 1990.The record evidence on which the decision in this casewas grounded reflects that LaFountain and Fowler were in-
volved in early 1990 in various union activities including the
distribution of union representation cards, the making of ar-
rangements for a meeting at the union hall, and solicitation
of Respondent's employees to attend that meeting.After the filing of the petition for an election, members ofRespondent's management engaged in interrogations and
threats, clearly indicating Respondent's animus toward
prounion activists. Some of these threats were directed at
LaFountain and Fowler and it is clear that management was
aware of LaFountain's and Fowler's involvement with the
Union.The election was held on June 22 and the Union lost. Fol-lowing the tally of ballots, according to LaFountain's testi-
mony Landes said to him, ``I wish you luck, Jim, but you
won't be here long.'' Landes denied making this statement.Following the Union's defeat, during the weeks that fol-lowed, members of management engaged in further interro-
gation and threats toward Respondent's employees thus indi-
cating continued hostility toward union activists and sym-
pathizers. LaFountain, on his part, continued to openly
espouse interest in the Union, even if only for obtaining
union insurance.On the day of LaFountain's discharge, management re-fused, albeit for good reasons, to tell him the reason for his
discharge. On December 6, he filed his charge.With regard to the allegation concerning the reduction inMichael Fowler's hours, the record reflects that he was
promised as close to a 60-hour week as possible, and through
July that promise was kept. Records made available at trial
supported Respondent's position that Fowler suffered no
discriminatorily motivated reduction in wages. Had the wage
records been made available to General Counsel during the
initial stages of the investigation, the allegation concerning
the reduction in Fowler's hours might not have been included
in the complaint. With regard to Fowler's discharge on Sep-
tember 21 and his charge filed December 21, if Respondent 29C.I. WHITTEN TRANSFER CO.
2Lion Uniform, 285 NLRB 249 (1987).3Laborers Funds Administrative Office of Northern California,302 NLRB 1031 (1991).4However, it is equally possible that had Respondent made its wit-nesses available during the investigation, it might well have resultedin conflicts of credibility which would have had to be resolved byan administrative law judge at hearing. Advance Development Corp.,277 NLRB 1086 (1985); Ellison Bakery, 304 NLRB 1131 (1991).5Lion Uniform, supra; Leeward Auto Wreckers, 283 NLRB 574(1987).6Budget Rent-A-Car, 277 NLRB 1153 (1985); Bosk Paint & Sand-blast Co., 270 NLRB 514 (1984); Lion Uniform, supra; LeewardAuto Wreckers, supra.7My disposition of the substantial justification issue obviates thenecessity of reaching the other issues raised by General Counsel in
the motion to dismiss the application.had produced witnesses to provide reasons for Fowler's dis-charge during the investigation, it might not have been the
subject of the allegation, included in the complaint.2With regard to the allegation concerning Respondent'sfailure to employ Debra Fowler, the record indicates that Ms.
Fowler was not hired as an independent employee but to ac-
company her husband on his trips to Canada. When her hus-
band left the employ of Respondent, under circumstances
which were found to be, in my decision, not in violation of
the Act, there is no way I could find any violation with re-
gard to Respondent's failure to employ Debra Fowler. How-
ever, if I had found that her husband was terminated for dis-
criminatory reasons, I might also have found that failure to
employ her was, likewise, in violation of the Act. I find that
General Counsel was substantially justified in alleging Debra
Fowler as a discriminatee.Following the filing of the charges by LaFountain andFowler, during the investigation by the field examiner placed
in charge thereof, he requested that Respondent make avail-
able its witnesses to substantiate its position. Respondent, in
essence, refused to permit the investigator to interview and
take affidavits from members of management but, instead,
offered two self-serving letters, generally denying the allega-
tions contained in the charges. General Counsel was not obli-
gated to rely on these letters.3If Respondent had made its witnesses available during theinvestigation, as it did during the hearing, and if it had sup-
plied the investigator with the records it made available later,
it is quite reasonable to believe that the complaint might
never have issued.4Respondent cannot now rely on its ownlack of cooperation to support its application for attorney'sfees pursuant to Equal Access to Justice Act.5For the reasons stated, I find that General Counsel wassubstantially justified in issuing complaint in this matter.With regard to the filing of cross-exceptions, I find thatGeneral Counsel was substantially justified in taking this ac-
tion. My interpretation of the facts and evidence and applica-
tion of the law thereto was not the only interpretation and
application possible. Indeed, I found this case to be a close
one where, if heavier weight were given to one aspect there-
of, rather than another, my decision might well have been re-
versed. It was reasonable for General Counsel to attempt to
convince the Board that the position he took, contrary to my
own, was the more correct.6Inasmuch as I have found the position of the GeneralCounsel, throughout all stages of the underlying unfair labor
practice case, to be substantially justified in law and fact,7I shall recommend the application for attorney's fees and ex-
penses be dismissed.ORDERIt is ordered that the application be dismissed.